                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

Judith A. Hempfling,

                        Plaintiff,                          Case No. 3:17-cv-182

v.                                                          Judge Thomas M. Rose


Community Mercy Health Partners,

                  Defendant.
______________________________________________________________________________

      ENTRY AND ORDER DENYING DEFENDANT’S MOTION FOR
      SUMMARY JUDGMENT (ECF 18) AND GRANTING PLAINTIFF’S
      CROSS-MOTION FOR SUMMARY JUDGMENT (ECF 25)
______________________________________________________________________________

        This matter is before the Court on Defendant Community Mercy Health Partners’ Motion

for Summary Judgment (ECF 18) and Plaintiff Judith A. Hempfling’s Cross-Motion for Summary

Judgment. (ECF 25) Plaintiff seeks payment of overtime under the Fair Labor Standards Act.

Defendant admits to having scheduled and paid Plaintiff for 48 hours every other week, but reasons

that because Plaintiff was not constantly occupied for all of those 48 hours, overtime is not due.

This is not how overtime works under the FLSA.

I.      Background

        Plaintiff Judith A. Hempfling was employed by Defendant Community Mercy Health

Centers. Initially, her job title was “RN Hospice After-Hours On-Call” until March 25, 2015, and

then “RN Hospice On-Call” after that date. She was paid $36 per hour. (Sprocket Depo., Exhibit

2, pp. 14-15; Tr., p. 92, ll. 5-16.)

        Hempfling’s normal Mercy schedule as RN Hospice On-Call was 4:30 p.m. on Wednesday

to 8:00 a.m. on Thursday, which amounts to 15 hours, and from 8:00 a.m. Saturday to 8:00 a.m.
Monday, an additional 48 hours, every other weekend. (Tr., pp. 20-21.) Hempfling was paid

hour-for- hour at her hourly rate for all 48 hours of her time. (Tr., p. 128, ll. 17-20.) Hempfling

recorded her weekly activities on “activity logs” that she submitted to Mercy. (Tr., p. 50, ll. 9-25;

p. 51; ll. 1-23; p. 108, ll. 23-24; p. 114, ll. 6-12; p. 128, ll. 21-25; p. 129, ll. 1-15; DX E and F,

Exhibits 3 and 4.) She further recorded both her work activities (office time, patient calls, and

patient home visits) and her “on call” time on the activity logs. (DX E and F, Exhibits 3 and 4.)

        Hempfling focuses on the every-other-weekend 48-hour shift. Hempfling’s weekend shift

routine was to arrive at the administrative office, where no patients resided, and to review written

reports and listen to phone messages from nurses who had worked the prior shift to update herself

about the patients. (Tr., pp. 22-24, 32, 34.) She normally would stay in the office until 10:00 or

11:00 a.m. before she went on the road to visit patients (i.e., two to three hours after arriving at

8:00 a.m.). (Tr., p. 25, l. 23; p. 27.) She was not required to spend any minimum amount of time

at the administrative office. (Tr., pp. 34, 53.) When notified of a need for patient care while

Hempfling was on call during the weekend shifts, Hempfling would visit patients at their homes,

document patient issues, take phone calls from doctors, labs, or relatives in regard to patients, and

triage which patients needed attention during her shift. (Tr., p. 34, ll. 5-13; p. 35.)

        Hempfling communicated with patients using her cellular phone when patients did not text

or email her. (Tr., pp. 35-36.) Patients would call her directly. (Tr., p. 35, ll. 21-24.) Phone calls

throughout the day would typically take 5 or 10 minutes and Hempfling estimates she would

receive over 100 phone calls during the weekend shift. (Tr., p. 69, ll. 5-11; p. 70.) The available

Verizon logs of Hempfling’s calls establish that for the 23 full 48-hour weekend shifts covered by

the Verizon data, Hempfling made 111 calls per weekend, for an average of 3.4 minutes per call,

which amounts to 6.3 hours of calls throughout a weekend. (Banner Affidavit, Exhibit 5, with

attached Exhibits 6-10.)
        Hempfling typically averaged 8 to 10 patient home visits over the weekend that would take

30 to 45 minutes each. (Tr., p. 70, ll. 4-8; p. 71, ll. 2-6.)

        Throughout the weekend, Hempfling was to be available. Human Resources Director

Bess Sprocket clarified the dual nature of Hempfling’s weekend shifts: “They had a schedule to

work the weekend and be ready to work, if not at the office, to be on call.” (Sprockett Depo., pp.

22-23.) Thus, Hempfling was paid her full hourly rate for on-call time. (Id., p. 72.)

        At the beginning of Hempfling’s weekend shifts, the night nurse would switch the phone

over from the switchboard to Hempfling’s cellular phone so that she could remain mobile for the

rest of her weekend shift. (Tr., pp. 22-23, 36, 41.) Further, no mileage restrictions existed in

regard to where Hempfling could travel during the weekend shift, but typically she would stay

within a 12- mile radius from her home. (Tr., pp. 64-65.) She primarily stayed within the

Springfield/Urbana, Ohio area. (Tr., p. 72.) And, except for clocking in and out at the beginning

and at the end of her weekend shift, Hempfling did not punch in and out when she left the office

or patients’ homes. (Tr., p. 127, ll. 12-25; p. 128, ll. 1-20; DX E and F, Exhibits 3 and 4.)

        When Hempfling was not actually carrying out her job responsibilities during the weekend

shifts, she could sleep or otherwise perform personal activities such as grocery shopping, walking,

reading, watching television, eating, or talking with friends and family. (Tr., pp. 55-57, 62-64.)

She engaged in these personal activities throughout the weekend shifts at her discretion. (Tr., pp.

63-64, 73.)

        Hempfling worked alone with patients both during her weekend and weekday shifts. (Tr.,

p. 42; p. 43, ll. 12-16, p. 44, ll. 19-22; p. 88, ll. 5-11.). If she became busy, she had a backup

supervisor and a LPN and crisis care nurse who worked 8:00 a.m. to 8:00 p.m. each day of the

weekend to assist her if necessary. (Tr., pp. 28, 41-42.) If Hempfling did not answer her phone

call within about 10 minutes, the operator would give the patient the option of calling the backup
supervisor or one of her colleagues. (Tr., pp. 67-68.)          Hempfling otherwise had complete

discretion to triage the importance of any call. (Tr., pp. 59-61.) She also had the flexibility of

following up on patient calls within one hour. (Tr., p. 58.) She did not have to monitor a radio for

calls and was not required to leave a number where she could be reached if she had to go out of

the area. (Tr., pp. 71-72.)

        When Hempfling was not in the office or visiting patients, she was either working at home

doing all of the other elements of her job such as telephone calls and paperwork, or she was

engaging in personal activities. (Tr., p. 52; p. 53, ll. 1-9; pp. 55-58.) No work rule existed

prohibiting her from engaging in personal endeavors during her weekend shift. (Tr., p. 57, ll. 2-5.)

The amount of calls she would make and receive and the paperwork she filled out varied with the

demands of the patients on a given day. (Tr., p. 52.) She had discretion within her shift to

determine how much and what she did. (Tr., pp. 55, 60, 73.) She spent at least 8 hours a day at

home. (Tr., p. 61.) Most of the time, she had at least a 20-minute uninterrupted lunch break and

could take intermittent breaks during the day. (Tr., p. 74, ll. 11-15; p. 76, ll. 4-13.) And if it was

not busy during the night, Hempfling could sleep until morning. (Tr., p. 45, ll. 15-18; p. 55, ll. 1-

10.)

        Hempfling recorded her weekend shift activities on the activity logs she submitted to

Mercy. (Tr., p. 50, ll. 9-25; p. 51; ll. 1-23; p. 108, ll. 23-24; p. 114, ll. 6-12; p. 128, ll. 21-25; p.

129, ll. 1-15; DX E and F, Exhibits 3 and 4.) She recorded her work activities (office time, patient

calls, and patient home visits) on the activity logs, and the rest of the time was recorded by her, in

her own writing, as “on call” time. (Tr., p. 110, ll. 3-12; DX E and F, Exhibits 3 and 4.) She

documented “paperwork” 176 times, “calls” 142 times, and “orientation” 9 times during the claim

period, in addition to logging patient visits by name. (Banner Depo., Exhibit 14, PX 1, Exhibit 15.)

        If one were to subtract out the on-call time that Hempfling recorded on her activity logs,
the time during the alternative weeks she was on a weekend shift added up to 25.4 hours per week

on average. (Banner Depo., Exhibit 14, pp. 10-11; PX 2, 3 and 4; Exhibits 16, 17 and 18.)

       Hempfling’s job was outsourced to Dayton Hospice in October of 2016. On March 24,

2017, Plaintiff filed this claim seeking liquidated damages, attorney’s fees, and an extra year of

overtime pay for willfully failing to pay overtime. (ECF 1) Defendant Mercy Health Partners

filed a Motion for Summary Judgment. (ECF 18) Plaintiff Judith A. Hempfling filed a Cross

Motion for Summary Judgment. (ECF 25)

II.    STANDARD OF REVIEW

       The standard of review applicable to motions for summary judgment is established by

Federal Rule of Civil Procedure 56 and associated case law. Rule 56 provides that summary

judgment “shall be rendered forthwith if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Fed. R.

Civ. at 56(c). Alternatively, summary judgment is denied “[i]f there are any genuine factual

issues that properly can be resolved only by a finder of fact because they may reasonably be

resolved in favor of either party.” Hancock v. Dodson, 958 F.2d 1367, 1374 (6th Cir. 1992)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)). Thus, summary judgment

must be entered “against a party who fails to make a showing sufficient to establish the existence

of an element essential to that party’s case, and on which that party will bear the burden of proof

at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       The party seeking summary judgment has the initial burden of informing the court of the

basis for its motion, and identifying those portions of the pleadings, depositions, answers to

interrogatories, admissions and affidavits which it believes demonstrate the absence of a genuine

issue of material fact. Id., at 323. The burden then shifts to the nonmoving party who “must set
forth specific facts showing that there is a genuine issue for trial.” Anderson, 477 U.S., at 250

(quoting Fed. R. Civ. at 56(e)).

        Once the burden of production has shifted, the party opposing summary judgment cannot

rest on its pleadings or merely reassert its previous allegations. It is not sufficient to “simply show

that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd.

v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Rule 56 “requires the nonmoving party to go

beyond the pleadings” and present some type of evidentiary material in support of its position.

Celotex Corp., 477 U.S., at 324.

        In determining whether a genuine issue of material fact exists, a court must assume as true

the evidence of the nonmoving party and draw all reasonable inferences in the favor of that party.

Anderson, 477 U.S., at 255. If the parties present conflicting evidence, a court may not decide

which evidence to believe by determining which parties’ affiants are more credible. 10A Wright

& Miller, Federal Practice and Procedure, § 2726. Rather, credibility determinations must be

left to the fact-finder. Id.

        Finally, in ruling on a motion for summary judgment, “[a] district court is not…obligated

to wade through and search the entire record for some specific facts that might support the

nonmoving party’s claim.” InterRoyal Corp. v. Sponseller, 889 F.2d 108, 111 (6th Cir. 1989).

Thus, in determining whether a genuine issue of material fact exists on a particular issue, the court

is entitled to rely upon the Rule 56 evidence specifically called to its attention by the parties.

III.    ANALYSIS

        Defendant is accused of violating the Fair Labor Standards Act (AFLSA@), 29 U.S.C. ' 201,

et seq. The statutory definition section of the FLSA is notable for how broadly it defines

Aemployee@:

                As used in this chapterB
                (e)(1) Except as provided in paragraphs (2)[public office holders
                and their appointees], (3)[immediate family of farmers], and
                (4)[individuals who volunteer with the government], the term
                Aemployee@ means any individual employed by an employer.

                ***

                (g) AEmploy@ includes to suffer or permit to work.

29 U.S.C. ' 203.

        Thus, the FLSA defines Aemployee@ in Aexceedingly broad@ terms, see Tony & Susan

Alamo Found. v. Secretary of Labor, 471 U.S. 290, 295 (1985). The Supreme Court has noted

that there are limitations to the Act=s breadth, giving as an example A[a]n individual who, >without

promise or expectation of compensation, but solely for his personal purpose or pleasure, worked

in activities carried on by other persons either for their pleasure or profit,= is outside the sweep of

the Act.@ Id. (citing Walling v. Portland Terminal Co., 330 U.S. 148, 152 (1947)). Thus, A[t]he

test for employment under the Act is one of economic reality,@ Id. at 301, whether the persons in

question undertook the covered activities Ain expectation of compensation.@ Id. at 302; see also

Shaliehsabou v. Hebrew Home of Greater Washington, Inc., 369 F.3d 797, 798-99 (4th Cir. 2004)

(Luttig, J., dissenting).

         ATh[e] Act contains...definitions, comprehensive enough to require its application to many

persons and working relationships, which prior to this Act, were not deemed to fall within an

employer-employee category.@ Walling v. Portland Terminal Co., 330 U.S. 148, 150 (1947).

Obviously, the A>to suffer or permit to work,= ... language of the FLSA,...require[s] much less

positive action than under the common law.@ Frees v. UA Local 32 Plumbers and Steamfitters, 589

F. Supp. 2d 1221, 1229 (W.D. Wash. 2008) (citing 29 C.F.R. ' 825.105(a)). AMere knowledge

by an employer of work done for the employer by another is sufficient to create the employment
relationship under the Act.@ Id. (See also Department of Labor Field Operations Handbook '

10b01).

       The Supreme Court has recognized that the principal congressional purpose in enacting the

FLSA was to protect all covered workers from substandard wages and oppressive working hours,

Alabor conditions [that are] detrimental to the maintenance of the minimum standard of living

necessary for health, efficiency and general well-being of workers.@ Barrentine v. Arkansas-Best

Freight System, Inc., 450 U.S. 728, 738-39 (1981) (quoting 29 U.S.C. ' 202(a)). The FLSA was

designed to give specific minimum protections to individual workers and to ensure that each

employee covered by the Act would receive A>[a] fair day=s pay for a fair day=s work=@ and would

be protected from Athe evil of >overwork= as well as >underpay.=@ Id.; see also Overnight Motor

Transportation Co. v. Missel, 316 U.S. 572, 578 (1942) (quoting 81 Cong. Rec. 4983 (1937)

(message of President Roosevelt)).

       The FLSA requires employers to pay covered employees overtime compensation “at a rate

not less than one and one-half times the regular rate” for every hour worked in excess of forty

hours per week. 29 U.S.C. § 207(a)(1). Thus, to establish a violation of this provision, an

employee must prove: (1) that he worked more than forty hours in a particular work week; and (2)

that he was not paid at least one and a half times his regular pay rate for the hours worked in excess

of forty. Baden-Winterwood v. Life Time Fitness, Inc., 566 F.3d 618, 626 (6th Cir. 2009).

       The system for proving time worked in excess of forty hours is governed by a burden-

shifting paradigm established by the Supreme court in Anderson v. Mt. Clemens Pottery Co., 328

U.S. 680 (1946).



                                                  8
                       “An employee who brings suit under § 16(b) of the Act for
                unpaid minimum wages or unpaid overtime compensation, together
                with liquidated damages, has the burden of proving that he
                performed work for which he was not properly compensated. The
                remedial nature of this statute and the great public policy which it
                embodies, however, militate against making that burden an
                impossible hurdle for the employee.”

Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 686-87 (1946).

       “Due regard must be given to the fact that it is the employer who has the duty under § 11(c)

of the Act to keep proper records of wages, hours and other conditions and practices of

employment and who is in position to know and to produce the most probative facts concerning

the nature and amount of work performed.” Anderson, at 687; see also 29 U.S.C. § 211(c) and 29

C.F.R. § 516.2(a)(7). “When the employer has kept proper and accurate records the employee

may easily discharge his burden by securing the production of those records.” Anderson, at 687.

       When an employer has failed to keep accurate or adequate time records, an employee may

satisfy her burden to show that she performed off-the-clock work if she produces evidence to

generally show the amount and extent of the uncompensated work “as a matter of just and

reasonable inference.” Anderson, at 687.      This lesser burden may be satisfied by the sole

testimony of the complaining employee based on her recollection alone. Id. at 170.

       Should the employee satisfy this reduced standard to make her prima facie case, then

under Anderson, the burden shifts to the employer to produce evidence to negate the

reasonableness of the inference drawn from the evidence provided by the plaintiff

employee. Id.    Should the defendant employer fail to produce evidence to rebut the

employee's prima facie case, the court may award the plaintiff employee damages even if such



                                                 9
damages must be approximated. England v. Advance Stores Co. Inc., 263 F.R.D. 423, 448 (W.D.

Ky. 2009) (citing Harvill v. Westward Communications, LLC, 433 F.3d 428, 440-41 (5th Cir.

2005) (discussing the burden shifting approach of Anderson); Grochowski v. Phoenix

Construction, 318 F.3d 80, 87–88 (2nd Cir.2003) (same); and Felker v. Southwestern Emergency

Medical Service, Inc., 581 F. Supp.2d 1006, 1009-10 (S.D.Ind.2008)).

       As Defendant informs the Court, “There are no incomplete time records here – Hempfling

clocked in at 8:00 am on Saturdays and clocked out at 8:00 am on Mondays (Tr., p. 127), and so

her 48-hour weekend time schedule is documented and undisputed.” ECF 28, PageID 1721 (see

also PageID 1714). Thus, Hempfling was compensated. Her employer’s records show the hours

she worked, and that she was paid straight time.

       There, the Court’s analysis is largely at an end. To the extent Plaintiff worked more than

40 hours in a week, she is entitled to overtime pay. Because this information comes from the

employer’s own records, the employer had knowledge of this, and the failure was willful.

       Defendant would have the Court consider whether Plaintiff was actively engaged in labor

the entire time she was scheduled by her employer—as if maybe Defendant should not have paid

her in the first place. The Court notes the absence of a cross-claim for unjust enrichment.

       The cases and regulations Defendant cites to support their position all relate to cases

examining whether hours were compensable at all. See, e.g., Abdelkhaleq v. Precision Door of

Akron, 653 F. Supp. 2d 773, 779 (N.D. Ohio 2009) (“[W]hether…time spent on-call constitutes

working time depends on all the circumstances of the case.”) (Plaintiff was not compensated for

hours worked, unlike here); Rutlin v. Prime Succession, Inc., 220 F.3d 737, 744 (6th Cir. 2000)



                                               10
(determining if Plaintiff was entitled to compensation, not overtime, unlike here); Oldham v. U.S.

Postal Service, 465 Fed. Appx. 440, 444 (6th Cir. 2012) (denying compensation to a postal

employee for hours spent at facility before scheduled shift and after end of shift at his own

volition).

        The Court finds as a matter of law, that even if this were the standard by which this case

were to be adjudicated, Plaintiff would still prevail. An employee must be compensated for on-

call time spent “predominantly for the employer’s benefit.” Rutlin v. Prime Succession, Inc., 220

F.3d 737, 743 (6th Cir. 2000), citing Aiken v. City of Memphis, 190 F.3d 753 (6th Cir. 1999); see

also Martin v. Ohio Turnpike Comm’n, 968 F.2d 606, 611 (6th Cir. 1992). The Department of

Labor regulation titled “On-call time” states: “An employee who is required to remain on call on

the employer's premises or so close thereto that he cannot use the time effectively for his own

purposes is working while ‘on call.’” 29 C.F.R. § 785.17. More specifically:

               Time spent at home on call may or may not be compensable
               depending on whether the restrictions placed on the employee
               preclude using the time for personal pursuits. Where, for example,
               a firefighter has returned home after the shift, with the
               understanding that he or she is expected to return to work in the
               event of an emergency in the night, such time spent at home is
               normally not compensable. On the other hand, where the
               conditions placed on the employee’s activities are so restrictive that
               the employee cannot use the time effectively for personal pursuits,
               such time spent on call is compensable.

29 C.F.R. § 553.221(d); see O'Neill v. Mermaid Touring Inc., 968 F. Supp. 2d 572, 583

(S.D.N.Y. 2013) (applying 29 C.F.R. § 553.221 to a personal assistant); see also Bulter v. Ciena

Health Care Mgt., Inc., No. 16-14071, 2017 WL 6610692, at *1 (E.D. Mich. Dec. 27, 2017)

(applying 29 C.F.R. § 553.221 to a nursing & rehabilitation center’s Director of Admissions and


                                                11
Marketing). Bilskey v. Bluff City Ice, Inc., No. 1:13-CV-62 SNLJ, 2015 WL 417976, at *2 (E.D.

Mo. Jan. 30, 2015) (applying regulation to ice delivery drivers). Here, Defendant admits that

Plaintiff’s “actual work time during the alternative weeks she was on a weekend shift added up

to 25.4 hours per week on average.” (ECF 28, PageID 1725-26). When an employee is actively

engaged for 25.4 random hours out of a 48-hour shift, as a matter of law, the employee cannot

use the time effectively for personal pursuits.

       Another Department of Labor interpretive regulation discusses waiting time:

               Whether waiting time is time worked under the Act depends upon
               particular circumstances. The determination involves “scrutiny
               and construction of the agreements between particular parties,
               appraisal of their practical construction of the working agreement
               by conduct, consideration of the nature of the service, and its relation
               to the waiting time, and all of the circumstances. Facts may show
               that the employee was engaged to wait or they may show that he
               waited to be engaged.” (Skidmore v. Swift, 323 U.S. 134 (1944))
               Such questions “must be determined in accordance with common
               sense and the general concept of work or employment.” (Central
               Mo. Tel. Co. v. Conwell, 170 F. 2d 641 (8th Cir. 1948)).

29 C.F.R. § 785.14. Here, Plaintiff was not “wait[ing] to be engaged”—she was paid a flat rate

by her employer, who simply wishes to claim such work is exempt from overtime.

       Plaintiff was not on call for her own benefit, to take advantage of available work, nor was

she waiting to be engaged, to be called in for work on an emergency basis. To the contrary, one

of the core functions of her job position was to be available at a moment’s notice to take phone

calls, give advice, contact patients and providers and visits patients, at any hour – the very

definition of being engaged to wait. Therefore, under the applicable regulations and case law, all

of her time must be considered to be compensable.



                                                  12
       Indeed:

                 “an employer, if he chooses, may hire a man to do nothing, or to do
                 nothing but wait for something to happen. Refraining from other
                 activity often is a factor of instant readiness to serve, and idleness
                 plays a part in all employments in a stand-by capacity. Readiness to
                 serve may be hired, quite as much as service itself, and time spent
                 lying in wait for threats to the safety of the employer's property may
                 be treated by the parties as a benefit to the employer.” (Armour &
                 Co. v. Wantock, 323 U.S. 126 (1944); Skidmore v. Swift, 323 U.S.
                 134 (1944)).

29 C.F.R. § 785.7.

       Notably, Defendant rejects the possibility that Plaintiff falls under an exemption from the

statute: “there is no viable evidence Mercy treated Hempfling as exempt.” ECF 28, PageID 1728.

       In light of these findings, arguments that Plaintiff did not keep proper track of how she

spent her time while in Defendant’s employ are moot.

       Where an employer’s violation of the FLSA’s wage or overtime provisions is “willful,” it

is subject to a three-year rather than a two-year limitations period. 29 U.S.C. § 255(a). Thus, a

willfulness finding would start the Plaintiff’s claim period on March 20, 2014. An employer’s

violation of the FLSA will be held to be willful if it either knew its conduct violated the FLSA or

showed reckless disregard about the matter. Dole v. Elliott Travel & Tours, Inc., 942 F.2d 962,

967 (6th Cir. 1991) (citing McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133 (1988)).

Furthermore, as this Court has noted – in a case involving the misclassification of health care

workers as exempt – willfulness often is found “in situations in which the employer deliberately

chose to avoid researching the laws' terms or affirmatively evading them.” Cook v. Carestar, Inc.,

No. 2:11-CV-00691, 2013 WL 5477148, at *13 (S.D. Ohio Sept. 16, 2013) (Marbly, J.) (quoting



                                                  13
Hoffman v. Professional Med Team, 394 F.3d 414, 419–20 (6th Cir. 2005)).

       Defendant scheduled and paid the Hospice After Hours On Call nurses, treating them as

exempt until July 2016, even though there was no legal basis for that conclusion. The Defendant’s

documents and testimony indicate the employer labeled Hempfling as “exempt” and did not pay

overtime although other nurses in very similar job positions, including the case managers, did

receive overtime pay. Eventually, when the employer updated its computerized payroll system

in the spring of 2016 it determined they should not be treated as exempt and should get overtime

pay, although nothing about their job duties had changed. Defendant’s Director of Human

Resources and the Defendant’s designated 30(b)(6) representative to discuss pay issues, could not

explain the prior determination or why it was changed. (Sprockett Depo. at 12-14, 38-39, 41-49 &

Exs. 2, 6 & 7; see also Mock Depo. at 47-51 & Exs. 16 thereto; Ex. 3 to Hempfling Aff).

       “[A]n employer's recordkeeping practices may . . . corroborate an employee's claims that

the employer acted willfully in failing to compensate for overtime.” Elwell v. Univ. Hosps. Home

Care Servs., 276 F.3d 832, 844 (6th Cir. 2002). That Defendant paid Plaintiff for 48-hour work

weeks supports a finding of willfulness.

IV.    CONCLUSION

       Because Defendant scheduled and paid Plaintiff for 48 hour work weeks every other week

and because Plaintiff is not an exempt employee, Defendant’s Motion for Summary Judgment

(ECF 18) is DENIED. For the same reason, Plaintiff’s Cross Motion for Summary Judgment

(ECF 25) is GRANTED. The Court will enter judgment against Defendant, Community Mercy

Health Partners, for all unpaid overtime compensation due to the Plaintiff, Judith A. Hempfling,



                                               14
as a result of Defendant’s willful violation of 29 U.S.C. § 207(a), plus an additional equal amount

as liquidated damages, pursuant to 29 U.S.C. § 216(b); the Court will further award Plaintiff the

costs of this action and her reasonable attorney’s fees, pursuant to 29 U.S.C. § 216(b). Plaintiff

is to submit a proposed judgment entry, with supporting affidavits, within 30 days. Defendant

will be granted twenty days to raise any objections to Plaintiff’s calculations.

       DONE and ORDERED in Dayton, Ohio, this Monday, October 29, 2018.




                                                                   s/Thomas M. Rose
                                                           ________________________________
                                                                   THOMAS M. ROSE
                                                           UNITED STATES DISTRICT JUDGE




                                                 15
